Citation Nr: 0722882	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
August 1992, including service in Southwest Asia from October 
1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2007, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for obstructive sleep 
apnea that.  In his August 2005 substantive appeal and his 
representative's January 2007 written statement, it was 
maintained that the veteran had the disorder as a result of 
exposure to dust and chemicals during the Persian Gulf War.

Unfortunately, most of the veteran's service medical records 
are unavailable.

In his original claim for VA benefits submitted in February 
2004, the veteran said his sleep apnea began in September 
1992.  Private medical records reflect complaints of snoring 
starting in February 1997.

The private medical evidence includes a sleep study report 
dated in February 1998 that reflects a diagnosis of 
obstructive sleep apnea.  According to a history of the 
disorder with this record, the veteran said he snored for a 
number of years but that, after he returned from Desert 
Storm, seven years earlier, he noted that his snoring 
increased in intensity.  His wife described gasping and 
choking episodes.  He felt tired and lethargic when he awoke 
and had morning headaches. 

An October 2004 signed statement from a VA psychiatrist and 
the director of the sleep laboratory at the VA medical center 
(VAMC) in Richmond, Virginia, is to the effect that the 
veteran was diagnosed with obstructive sleep apnea.

An October 2004 written statement from the veteran's wife is 
to the effect that he showed signs of sleep apnea at the time 
he was discharged from service in 1992.  Due to his loud 
snoring, in 1993, she encouraged him to see a physician.  It 
was also noted that the veteran often awoke at night choking 
and coughing that caused him to have headaches.  In 1997, she 
said that he was referred to a sleep disorder center and 
later diagnosed with obstructive sleep apnea.  See e.g., 
Jandreau v. Nicholson, No. 07-7029, slip op. at 5 (Fed. Cir. 
July 3, 2007) (holding that lay evidence can be competent and 
sufficent to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symtoms at the time supports a later 
diagnosis by a medical professional).  See also Buchanan v. 
Nicholson, 451 F.3d. 1331, 1335 (Fed. Cir. 2006) (to the 
effect that "lay evidence is one type of evidence that must 
be considered" and that "competent lay evidence can be 
sufficient in and of itself.")  

During his March 2007 Board hearing, the veteran denied any 
sleep problems prior to entering service.  He said that while 
in service, he noticed that after a long period of duty, he 
would awake tired and lethargic with daily headaches.  The 
veteran said that, after service, he experienced difficulty 
driving because he fell asleep and that, during service, he 
once fell asleep while sitting behind the wheel of a 
forklift.  Further, he said that during the Gulf War, his 
tent mates said he snored loudly and teased him.  He denied a 
history of nose or facial trauma in service.  The veteran's 
wife testified that they met in March 1992, several months 
before his discharge.  She said he fell asleep rapidly and 
she noticed that his snoring got louder and more frequent 
that caused him to stop breathing and awaken, gasping for 
air.  She said that between 1992 and 1998 his symptoms of 
sleep difficulty worsened.

Given the absence of service medical records, and with 
consideration of the veteran's and his wife oral and written 
statements regarding the origin of the veteran's sleep 
disorder, the Board is of the opinion that he should be 
afforded a VA examination to determine the etiology of any 
sleep disorder found to be present.  See Jandreau, and 
Buchanan, supra.

As well, in his August 2005 substantive appeal, the veteran 
said he had statements from "doctors" and "family members" 
in support of his claim.  Currently the record includes one 
written statement from a VA physician, noted above, and a 
statement from the veteran's wife.  If the veteran has 
additional statements in support of his claim, he should be 
encouraged to submit them.

Finally, during his March 2007 hearing, the veteran reported 
that all his treatment for sleep apnea was at the VAMC 
medical facility in Richmond, and that he was seen there the 
previous week.  However, the claims file only contains VA 
medical records, dated from June to August 2004.  Here, the 
record suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  Thus, 
an effort should be made to obtain the additional VA medical 
records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and request that he submit any 
additional medical evidence or written 
statements in his possession from 
physicians and family members in 
support of his claim for service 
connection for obstructive sleep apnea.  
He should also be offered the 
opportunity to identify any recent or 
other treatment that he has received 
for this disorder, not previously 
identified.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from August 
2004 to the present.  The veteran and 
his representative should be notified 
in writing if any records are 
unavailable. 

3.	Then, the veteran should be scheduled 
for a VA examination by an appropriate 
physician with expertise in sleep 
disorders to determine the etiology of 
any obstructive sleep apnea found to be 
present.  A complete history of the 
claimed disorder should be obtained 
from the veteran.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.   

a.	The examiner should be requested 
to provide an opinion concerning 
the etiology of any diagnosed 
sleep disorder found to be 
present, to include whether it is 
at least as likely as not (i.e., 
at least a 50-50 degree of 
probability) that any such 
disorder noted was caused by 
military service, including 
exposure to dust and chemicals 
during the Persian Gulf war from 
1990 to 1991, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims file should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

4.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for obstructive 
sleep apnea.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




